United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1084
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Jerry Edward Wilson,                    *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 12, 2002

                                  Filed: June 18, 2002
                                   ___________

Before RILEY, BEAM, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Jerry Edward Wilson (Wilson) pleaded guilty to conspiracy to commit bank
fraud in violation of 18 U.S.C. §§ 2 and 1344, and the unauthorized use of an access
device in violation of 18 U.S.C. § 1029(a)(3). Based upon a total offense level of 13
and a Category VI criminal history, Wilson's sentencing guideline range was 33 to 41
months. Pursuant to the plea agreement, the government moved for a downward
departure under U.S.S.G. § 5K1.1. However, the district court1 sentenced Wilson to

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
60 months imprisonment, imposing an upward departure after finding Wilson's
criminal history category understated the seriousness of his past criminal conduct as
provided in U.S.S.G. § 4A1.3, p.s. Wilson appeals his sentence. We affirm.

       We review the district court's departure from the sentencing guidelines for an
abuse of discretion. Koon v. United States, 518 U.S. 81, 99-100 (1996); United
States v. Fellers, 285 F.3d 721, 726 (8th Cir. 2002). "The court may depart upward
if 'reliable information indicates that the criminal history category does not
adequately reflect the seriousness of the defendant's past criminal conduct or the
likelihood that the defendant will commit other crimes.'" Id. (quoting U.S.S.G.
§ 4A1.3).

        "Neither the text of § 4A1.3 nor our precedents require a ritualistic exercise in
which [the sentencing court] mechanically discusses each criminal history category
it rejects en route to the category that it selects." United States v. Levi, 229 F.3d 677,
679 (8th Cir. 2000) (citation and quotations omitted). In determining whether an
upward departure is warranted, the district court may consider the similarity of past
offenses to the instant offense and evidence of the incorrigibility of the defendant.
The district court may conclude that there is a heightened need for deterrence or that
leniency has not been or would not be effective. See United States v. Goings, 200
F.3d 539, 542 (8th Cir. 2000).

       Wilson argues the district court failed to provide reasons for selecting the
sentence it imposed, particularly a basis for any determination as to whether the
upward departure was reasonable and whether, or to what degree, it considered the
government's motion for a downward departure. However, the district court noted the
reason for the upward departure was Wilson's "unenviable record" of "stealing-type
offenses." The district court referred to Wilson's list of crimes dating from 1977 to
the present, including forgery, burglary and theft. The presentence investigation
report concluded Wilson had 27 criminal history points, without assigning points to

                                           -2-
five convictions dating from 1977 to 1980. The district court recognized Wilson's
prior terms of incarceration had not deterred his "unrelenting involvement in these
kinds of offenses." Additionally, the district court stated it had no reason to believe
Wilson would cease to involve himself in the offensive activities.

        Further, the district court specifically stated it would take the motion for
downward departure into consideration along with Wilson's acceptance of
responsibility and career offender criminal history. The downward departure motion
was expressly denied.

       Noting the sentencing guidelines have no applicable career offender
classification for white collar crime, the district court compared Wilson to a career
offender. The district court concluded "there clearly are grounds, in my view, for
an upward departure based on the defendant's criminal history being under
represented." The district court then sentenced Wilson to 60 months imprisonment.

       We find the district court cited sufficient and appropriate factors in considering
the reasons for the upward departure, and the resulting sentence is reasonable based
upon those factors. Therefore we affirm, holding the district court did not abuse its
discretion in departing upward pursuant to U.S.S.G. § 4A1.3.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-